Exhibit CONSENT OF STONEFIELD JOSEPHSON, INC. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following previously filed Registration Statements of PureDepth, Inc.: (1)Registration Statement (Form S-8 Nos. 333-139884 and333-145890) of PureDepth, Inc.; (2)Registration Statement (Form SB-2 No. 333-134571) of PureDepth, Inc.; of our report dated April 29, 2008 (which report expresses an unqualified opinion and includes an explanatory paragraph raising substantial doubt about the entity’s ability to continue as a going concern), with respect to the consolidated financial statements of PureDepth, Inc., for the year ended January 31, 2008 included in this Annual Report (Form 10-KSB). /s/ Stonefield Josephson, Inc. San
